EXHIBIT A
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.                     §
                                                   §
                        Plaintiffs,                §
v.                                                 §      CIVIL ACTION NO. 4:20-CV-00672
                                                   §
HARRIS COUNTY DEPARTMENT                           §
OF EDUCATION,                                      §
                                                   §
                        Defendant.                 §


                                  Declaration of Yvonnilda Muñiz


     1. I have experienced difficulty litigating this case due to my health issues and impacts of the
        COVID-19 pandemic.

     2. On October 5, 2020, I emailed counsel requesting an extension of time for submission of
        expert reports due to difficulty obtaining medical records because of COVID-19 as well as
        my health issues. Att. A, Oct. 5, 2020 Email to M. Goins.

     3. In addition to written communication, I have spoken with Melissa Goins on multiple
        occasions, and informed her that my health issues have impacted my ability to litigate this
        case.

     4. I have also informed Ms. Goins that my client has experienced difficulty obtaining medical
        records due to COVID. My client was not permitted to visit offices in person to make
        requests or follow up on records requests after they had been made.

     5. Delays in the postal system also interfered with the ability to obtain medical records. Just
        last week I received a copy of the medical records postmarked December 2, 2020.

     6. I produced medical records to Defendant as I obtained them. Att. B., Oct. 30, 2020 Email
        to M. Goins and E. Nichols.


I declare under penalty of perjury that the foregoing is true and correct.
Executed in Austin, Texas, on March 1, 2021.


__/s/Yvonnilda Muñiz
Yvonnilda Muñiz




                                                                             EXHIBIT A - 001
ATTACHMENT A
From: Yvonnilda Muniz <ygmuniz@outlook.com>
Subject: Ethlokia Plumber/K.W. v. HCDE
Date: October 5, 2020 at 12:20:06 PM CDT
To: Melissa Goins <mgoins@kbslawgroup.com>, Erik Nichols
<enichols@kbslawgroup.com>

Melissa -

Tomorrow is the deadline for me to submit expert reports. I am
writing to see if you all agree or are opposed to an extension to
that deadline. I will agree to an equal extension of time for you all
to submit expert reports. I would like to request a months
extension. The reasons I will offer are my health (I am trying a
new medication prescribed by the specialist but need time to see
if it will work) and the difficulty to get records because of
COVID. Do you all agree?

Yvonnilda
Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential
and may be protected by the attorney-client and other privileges. Any review, use,
dissemination, forwarding, printing, copying, disclosure or distribution by persons
other than the intended recipients is prohibited and may be unlawful. Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this
message has been sent to you in error, please notify the sender by replying to this
transmission. Thank you for your cooperation.




                                                                      ATT. A -001
ATTACHMENT B
From: Yvonnilda Muniz <ygmuniz@outlook.com>
Subject: Kenneth W./HCDE
Date: October 30, 2020 at 12:16:33 PM CDT
To: Melissa Goins <mgoins@kbslawgroup.com>, Erik Nichols
<enichols@kbslawgroup.com>

Melissa and Erik -

I have uploaded the medical records from Baylor St. Lukes in the
Dropbox folder.

You should have received an email from Dropbox alerting you to
the addition.

I still have not receive the medical records from Texas Children’s
Hospital. They claim to have sent them twice. I’ll call them again
to check on the status of those records.

Let me know if you have any questions.

Yvonnilda
Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential
and may be protected by the attorney-client and other privileges. Any review, use,
dissemination, forwarding, printing, copying, disclosure or distribution by persons
other than the intended recipients is prohibited and may be unlawful. Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this
message has been sent to you in error, please notify the sender by replying to this
transmission. Thank you for your cooperation.




                                                                     ATT. B - 001
